In the United States Court of Federal Claims
                                       No. 15-1492
                                Filed: December 16, 2015

****************************************
                                       *
                                       *
VETERANS HEALTHCARE SUPPLY             *
SOLUTIONS, INC.,                       *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
                                       *
                                       *
****************************************


                                       ORDER

       On December 15, 2015, the Plaintiff filed a Notice Of Voluntary Dismissal Without
Prejudice. Pursuant to the December 15, 2015 Notice, the case is dismissed.

      IT IS SO ORDERED.

                                               s/ Susan G. Braden
                                               SUSAN G. BRADEN
                                               Judge